Citation Nr: 1439215	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-48 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to service connection for hypertension, to include as a result of exposure to ionizing radiation. 

3.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee.  


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1973 and from April 2003 to April 2005, with additional service in the Army and Air Force Reserves and the Air National Guard.  The record suggests that the Veteran had additional active duty from January 2010 to November 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and March 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2014, the Board remanded the case so as to provide the Veteran with an opportunity for a hearing before a Veterans Law Judge.  Subsequently, he was testified at a hearing before the undersigned sitting at the RO in June 2014.  A transcript of the hearing is associated with the record.  At such time, the Veteran indicated that he waived agency of original jurisdiction (AOJ) consideration of a May 2013 VA examination report.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly associated evidence.   

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of additional treatment records from VA facilities, Wilford Hall Medical Center, a record of Reserve service in 2013, and a copy of the June 2014 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  While the AOJ has not considered all such evidence in connection with the current appeal, as the Veteran has withdrawn the issue of entitlement to service connection for a sleep disorder and the remainder of the issues are being remanded so that the AOJ may consider all newly received evidence, there is no prejudice to the Veteran in the Board proceeding with the issuance of a decision at this time.

The issues of entitlement to service connection for hypertension and a higher initial rating for patellofemoral syndrome of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On June 6, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran via his authorized representative that a withdrawal of the appeal is requested with respect to the issue of entitlement to service connection for a sleep disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for a sleep disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On June 6, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran via his authorized representative that a withdrawal of the appeal is requested with respect to the issue of entitlement to service connection for a sleep disorder.  Specifically, on such date, the Veteran's representative withdrew such issue from appellate consideration on the record at the June 2014 Board hearing, which has been reduced to a written transcript.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to such issue and it is dismissed.


ORDER

The appeal with respect to the issue of entitlement to service connection for a sleep disorder is dismissed. 


REMAND

A remand of the claim for service connection for hypertension and an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee is necessary for further development of the evidence to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In addition to periods of active duty in the U.S. Army from 1979 to 1983 and in the U.S. Air Force from 2003 to 2005, service personnel and treatment records suggest that the Veteran may have been on active duty in 2001 and/or 2002 and in 2010, with additional Reserve service thereafter.  During the Board hearing, the Veteran testified that he performed 120 days of active duty in 2002.  An undated Reserved document indicates that the Veteran "... served in support of Operation Enduring Freedom from 28 Apr 02 to 30 Jul 02."  The record contains an authorization for active duty for training from January 2010 to March 2010, a fellow Soldier's statement, and treatment records from military clinics in Southwest Asia and at the Naval Hospital in Beaufort, South Carolina, that identify the Veteran as on being on active duty until November 2010.  Further, VA received information from the Department of Defense (DOD) that the Veteran was paid for 284 days of service in 2010, 103 days in 2011, and 68 days in 2013.  A request for official records or copies from the Veteran as well as any appropriate source, which may include the National Personnel Records Center, the Records Management Center, and/or, if applicable, his current Reserve unit, is necessary to establish the dates and character of his service in 2001 and/or 2002 and after April 2005.  

Likewise, the record contains service treatment records for active duty service in 1979 to 1983, 2003 to 2005, and records submitted by the Veteran for treatment from July 2010 to November 2010.  During the Board hearing, the Veteran testified that, two weeks after discharge from his first period of active duty in 1983, he began treatment at the Beaufort Naval Hospital for hypertension and he continued to receive care at that facility, at the Charleston Air Force Base, and from private and VA clinics for both disorders.  The file does not contain records of military care from 1983 to 2003 except for an Army enlistment physical examination in September 1989, one medical history questionnaire in May 1992, and one outpatient treatment encounter in May 2002.  The most recent records of military care are dated in November 2010.  The most recent records of private care are dated September 2008, and the most recent VA records are dated in May 2011.  Therefore, requests for additional records from all sources are necessary to decide the claim.  

With respect to the claim for service connection for hypertension, current VA and private treatment records show that the Veteran has been diagnosed with hypertension.  Service records showed that he did perform duties associated with nuclear weapons, but there is no record of monitoring for exposure to ionizing radiation.  He testified that he was first diagnosed two weeks after discharge from his first period of active duty in 1983.  The first notation in any records of this diagnosis is in a 1992 military medical history questionnaire.   Even though the onset may be between periods of active duty, service connection may be warranted if there was an increase in the disability beyond the normal progression during additional periods of active duty.  38 U.S.C.A. § 1153; See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).   A VA examiner in August 2009 addressed whether there was an increase in disability from 2003 to 2005 but did not address the contention of an etiological relationship regarding exposure from ionizing radiation.  Additionally, there is no medical opinion addressing a possible increase in disability during later periods of active duty.  Therefore, following the development of any new evidence, a medical review and opinion is warranted and necessary to decide the claim.  

With respect to the claim for an increased rating for the left knee disability, the Veteran testified during his Board hearing that his left knee disability had become more severe since the last VA examination in May 2013, which included a review of imaging studies obtained in March 2009.  He testified that he experienced buckling and neurologic symptoms of numbness not observed in the earlier examination and was receiving private medical care for his knee.  Moreover, he contended that measurements of the range of motion of the knee were not obtained using a goniometer as required by the rating criteria.  Therefore, following the recovery of any recent records of private medical care, an additional examination is necessary to determine the current level of disability.  

Finally, as noted previously, there is additional evidence contained in the Veteran's paperless files that has not been considered by the AOJ in connection with his claims.  Therefore, in the readjudication of such claims, the AOJ should consider the entirety of the record, to include all evidence obtained since the issuance of the October 2009 statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran indicate whether he is still a member of an Air Force Reserve unit and provide any service personnel records in his possession to verify periods of active duty in 2001 and/or 2002 and after April 2005 as well as any additional military treatment records for any periods of active duty or active duty for training, including Reserve physical examinations.  Associate any records received with the paper or electronic claims files.  

2 (a).  If the Veteran remains a member of an Air Force Reserve unit, request from any appropriate source, which may include that unit, copies of service personnel and treatment records since April 2005. 

(b).  If the Veteran reports that he retired from Reserve service, or if he fails to respond, then request from any appropriate source, which may include the National Personnel Records Center and/or the Record Management Center, copies of Reserve service personnel and treatment records since April 2005. Associate any records received with the paper or electronic claims files.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Request that the Veteran identify all sources of treatment for his hypertension and left knee disability, to include that obtained through the military, VA, and privately.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include those from Beaufort Naval Hospital dated in 1983, the Charleston Air Force Base, the VA facility in Charleston dated from May 2011 to the present, and Doctor's Care dated from September 2008 to the present.  All reasonable attempts should be made to obtain such records.  

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

4.  After obtaining all outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Thereafter, the examiner should offer an opinion on the following inquiries:

(A)  Is it at least as likely as not (50 percent or greater probability) that hypertension had its onset in, or is otherwise related to, the Veteran's period of active duty from July 1979 to July 1983, to include his alleged exposure to ionizing radiation.  The examiner must consider the Veteran's accounts of work with nuclear weapons but may also consider the absence of any record of monitoring of exposure to ionizing radiation.

(B)  Is it at least as likely as not (50 percent or greater probability) that hypertension manifested within one year of the Veteran's service discharge in July 1983, i.e., by July 1984?  If so, what were the manifestations? 

(C)  For each period of active duty or active duty for training performed after July 1983, to include that performed from April 2003 to April 2005, if hypertension was noted on the entrance examination, the examiner should opine whether such increased in severity during such period of service.

If so, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition.

(D)   If hypertension was not noted on the entrance examination, or there is no entrance examination, for any period of active duty or active duty for training performed after July 1983, to include that performed from April 2003 to April 2005, the examiner is asked to opine as to whether there is clear and unmistakable evidence that hypertension pre-existed entry to such period of service.  

(i)  If there is clear and unmistakable evidence that hypertension pre-existed entry to such period of service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such did not undergo an increase in the underlying pathology during such period of service.  

If there was an increase in the severity of the Veteran's hypertension during such period of service, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that hypertension pre-existed entry to such period of service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to such period of service.
   
The examiner should also consider the Veteran's lay statements regarding his incurrence and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  After obtaining all outstanding records, the Veteran should be afforded a VA examination to determine the nature and severity of his left knee disability.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  

The examiner should identify the nature and severity of all manifestations of the Veteran's left knee disability.  The examiner should specifically indicate whether such disability results in instability or subluxation and, if so, the severity of such, as well as whether such results in neurologic impairment and, if so, the nerve involved and the severity of such impairment.  The examination must include measurements of range of motion using a goniometer as well as tests of instability.  The examiner should also comment on the functional impairment associated with the Veteran's left knee disability, to include the impact such has on his daily life and employment.

The rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence, to include all evidence received after the issuance of the October 2009 statement of the case, to specifically include that contained in the paperless files.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


